Citation Nr: 0636903	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-23 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.

2.  Entitlement to an increased rating for mechanical lower 
back pain with lumbar disc disease, currently rated 40 
percent disabling.

3.  Entitlement to an increased rating for right shoulder 
impingement syndrome, status post acromioplasty with scar, 
and degenerative arthritis, currently rated 40 percent 
disabling.

4.  Entitlement to an increased rating for a right knee 
disability to include retropatellar femoral syndrome, 
currently rated 10 percent disabling.

5.  Entitlement to an increased rating for a left knee 
disability to include retropatellar femoral syndrome, 
currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
December 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In May 2004, the RO granted increased ratings for the right 
shoulder and for the lumbar spine.  Inasmuch as higher 
ratings are potentially available, and as the ratings were 
already in appellate status, the Board will consider 
entitlement to increased ratings for the right shoulder and 
lumbar spine for the entire appeal period.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In October 2004, the veteran and his spouse testified at a 
hearing on appeal before the undersigned Veterans Law Judge.  
A transcipt of the hearing has been included in the claims 
folder for review.  

In January 2005, the Board remanded the case for additional 
development.  In that remand, the Board referred a claim of 
entitlement to a total rating based on individual 
unemployability to the RO for action.  The RO has not 
addressed this issue.  Therefore, it is again referred for 
appropriate action.


FINDINGS OF FACT

1.  There is medical evidence of slight dilation or 
enlargement of the left atrium shown by echocardiogram; 
neither shown is an ejection fraction between 30 and 50 
percent or a diastolic blood pressure reading of 120 or more.  

2.  The service-connected lumbar spine disability has been 
manifested throughout the appeal period by decreased lumbar 
lordosis; symmetrical bilateral lumbar muscle spasm; 
tenderness to palpation; reported continuous back pain 
requiring a day of bed rest per week (although not, 
apparently, physician prescribed); bilateral positive 
straight leg raising test at 45 degrees; decreased sensation 
in the posterior thighs and calves in S1 dermatome 
distribution; thoracolumbar range of motion to 60 degrees of 
flexion, to 20 degrees of extension, to 20 degrees of lateral 
bending, and to 15 degrees of rotation; there is additional 
functional impairment from increased weakness, fatigability, 
and incoordination.   

3.  Service-connected lumbar radiculopathy causes no more 
than mild incomplete paralysis of the lower extremities, 
bilaterally.  

4.  The right shoulder disability is manifested by painful 
limitation of motion of the major arm with weakness that more 
nearly approximates the criteria of moderate incomplete 
paralysis; severe incomplete paralysis is not shown.  

5.  The right knee disability is manifested by painful 
limitation of motion with additional functional impairment 
due to weakness.  

6.  The left knee disability is manifested by painful 
limitation of motion with additional functional impairment 
due to weakness.  

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent schedular rating for 
hypertensive heart disease are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7007 
(2006).

2.  The criteria for a 60 percent schedular rating for lumbar 
spine degenerative disc disease are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5243, 5292, 5293, 5295 
(effective prior to and on September 26, 2003).

3.  The criteria for a schedular rating greater than 40 
percent for right shoulder impingement syndrome with 
acromioplasty, degenerative arthritis, and scar are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5021; § 4.124a, 
Diagnostic Code 8510 (2006).

4.  The criteria for a schedular rating greater than 10 
percent for the right knee are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5014, 5260 (2006).

5.  The criteria for a schedular rating greater than 10 
percent for the left knee are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5014, 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in June 2002, August 2003, and in February 2005.  
These letters informed the veteran of what evidence is needed 
to substantiate the claims, what evidence he was responsible 
for obtaining, and what evidence VA would undertake to 
obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial adverse decision.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Board has granted higher ratings herein, the RO will issue a 
rating decision, implementing the Board's decision.  
Effective dates for payment of compensation for the ratings 
will assigned.  

If the veteran disagrees with the effective date that will be 
assigned by the RO, he retains the right to appeal the 
decision.  Thus, no unfair prejudice to the veteran will 
result from the Board's grant of increased ratings herein. 

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Evaluation of a disability 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on functional abilities.  38 C.F.R. § 4.10.

VA regulations require that disability evaluations be based 
upon examination reports that take into account the whole 
history, so as to reflect all elements of disability.  The 
medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  Many factors are for 
consideration in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion, and atrophy.  Painful motion with joint 
or periarticular pathology that produces disability warrants 
at least the minimum compensable rating for the joint.  
38 C.F.R. §§ 4.40, 4.45. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the rating schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2006).

Hypertension 

The Board must determine whether there is a basis to assign a 
disability rating for hypertension higher than 10 percent for 
any portion of the appeal period under any applicable 
diagnostic code.  In this case, the veteran's hypertension is 
rated under Diagnostic Code 7101, hypertensive vascular 
disease, but hypertension may also be considered under 
Diagnostic Code 7007, hypertensive heart disease.  The 
veteran's hypertension has been rated 10 percent disabling 
under Diagnostic Code 7101 throughout the appeal period.  

Under Diagnostic Code 7101, a 10 percent rating is warranted 
where hypertensive vascular disease is manifested by 
diastolic blood pressure predominantly 100 or more, or if the 
systolic pressure is predominantly 160 or more.  A 10 percent 
rating is also warranted if the condition requires continuous 
medication for control, and there is a history of diastolic 
pressure predominantly 100 or more.  

A 20 percent rating is warranted if the diastolic pressure is 
predominantly 110 or more, or if the systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
if the diastolic pressure is predominantly 120 or more.  A 60 
percent rating (the highest available rating) is warranted if 
the diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  

According to 38 C.F.R. § 4.104, Diagnostic Code 7007 (2006), 
a 10 percent disability rating for hypertensive heart disease 
is warranted where a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, where continuous medication is 
required.  

A 30 percent disability rating for hypertensive heart disease 
is warranted where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, where there is evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or X-ray.  

A 60 percent disability rating is warranted for hypertensive 
heart disease resulting in more than one episode of acute 
congestive heart failure in the past year; or, where workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, for left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  

Finally, a 100 percent disability rating is warranted for 
chronic congestive heart failure, or, workload of 3 metabolic 
equivalents (METs) or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 (2006).

The medical evidence reflects that daily medication is 
necessary for control of hypertension.  The veteran has not 
reported side-effects from his medication.  A November 2002 
private cardiology consultation and echocardiogram reflect a 
slightly enlarged left atrium with an otherwise normal heart.  
The report notes complaints of chest pain, which suggested 
ischemic heart disease.  Ejection fraction was measured at 57 
and 56 percent. 

A September 2003 VA compensation examination report reflects 
that coronary artery disease was unlikely.  A July 2005 VA 
compensation examination report reflects that a November 2002 
echocardiogram showed no heart enlargement.  The VA examiner 
found well controlled hypertension and no heart disease, but 
did not mention the echocardiogram evidence of a slightly 
enlarged left atrium. 

Blood pressure readings (right arm, sitting) during the July 
2005 VA compensation examination varied from 126 to 186, 
systolic, and from 80 to 86, diastolic.  

During aforementioned hearing before the undersigned Veterans 
Law Judge, the veteran testified that he felt occasional 
dizziness, but did not know what caused it. 

Comparing the cardiovascular-related findings noted above to 
the rating criteria, the criteria for a 30 percent rating 
under Diagnostic Code 7007 appear to be more nearly 
approximated.  This is because a November 2002 echocardiogram 
evidences slight enlargement of the left atrium.  According 
to the rating criteria for a 30 percent rating, 
echocardiogram evidence of cardiac hypertrophy or dilation 
warrants a 30 percent rating, even where no other coronary-
related symptom is shown.  The November 2002 echocardiogram 
presents clear evidence of such dilation.  

Moreover, even though the July 2005 VA hypertension report 
indicates that there is no heart disease, the Board finds 
otherwise.  The July 2005 VA cardiologist did not discuss the 
enlarged left atrium.  Thus, the probative value of that 
report is lessened slightly.  Because the November 2002 
echocardiogram showed left atrium enlargement, its probative 
value outweighs the July 2005 report.  The Board therefore 
finds it appropriate to consider the veteran's hypertension 
under Diagnostic Code 7007, to reflect an enlarged heart.  

The criteria for a 60 percent rating under Diagnostic Code 
7007 appear not to be more nearly approximated.  Ejection 
fraction between 30 and 50 percent is not shown.  An exercise 
stress test has not been performed.  In that regard, the 
medical reports note complaints of chest pains, which suggest 
that an exercise stress test is inadvisable, as the test 
would be terminated upon complaint of chest pains (angina) 
anyhow.  Thus, a measure of the workload that produces 
dyspnea, fatigue, angina, dizziness, or syncope is not 
available.  

The criteria for a 40 percent rating under Diagnostic Code 
7107 appear not to be more nearly approximated.  Diastolic 
blood pressure readings have not been 120 or more during the 
appeal period.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  The claim of entitlement to a rating greater than 10 
percent for hypertension must be granted. 

Lumbar Spine Rating

The veteran requested an increased rating for the lumbar 
spine in December 2001, but he also submitted evidence 
indicating that on May 2, 2001, he received relevant medical 
treatment for the spine.  In September 2002 and September 
2003, VA changed the criteria for rating the spine.

Because the rating criteria changed during the pendency of 
the veteran's claims, a question arises as to which rating 
criteria apply.  Whichever version is favorable to the 
veteran must be applied, but if the new criteria are found to 
be favorable, they will not be used prior to their effective 
date unless their language requires this result.  Landgraf v. 
USI Film Prods. 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002).  Accordingly, 
the Board must consider the prior rating provisions for the 
entire appeal period as well as the new rating provisions 
from their effective dates.

The RO has rated the disability of the lumbar spine 40 
percent disabling effective from May 2, 2001, under 
Diagnostic Code 5295-5293-5243.  Under the criteria of 
Diagnostic Code 5293 in effect prior to September 23, 2002, a 
10 percent rating is assigned for mild symptoms of 
intervertebral disc syndrome.  A 20 percent rating is 
assigned for moderate intervertebral disc syndrome, with 
recurring attacks.  Severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief, warrants a 40 
percent evaluation.  A 60 percent rating is warranted for 
symptoms of intervertebral disc syndrome if pronounced and 
resulting in little intermittent relief; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc 38 C.F.R. § 4.71, Diagnostic Code 
5293 (2002).

Effective September 23, 2002, the provisions of Diagnostic 
Code 5293 were revised so that intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  An incapacitating 
attack is defined as a period of physician prescribed bed 
rest.

With incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted. Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
rating.  Incapacitating episodes having a total duration of 
at least six weeks during the past 12 months warrant a 60 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2006).

Prior to September 26, 2003, Diagnostic Code 5292 provided 
that slight limitation of motion in the lumbar spine warrants 
a 10 percent evaluation.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent rating and a 40 
percent rating is warranted for severe limitation of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

The words "slight", "moderate," and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2006).  Use of descriptive 
terminology such as "mild" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 
(2006).  

Prior to September 26, 2003, Diagnostic Code 5295 provides a 
maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Separate ratings under Diagnostic Codes 5292 and 5295 cannot 
be assigned because the criteria for a 40 percent rating 
under Diagnostic Code 5295 include marked limitation of 
motion, which is the same criterion for a 40 percent rating 
under Diagnostic Code 5292.  VA cannot compensate twice for 
the same symptom.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (permitting separate evaluations for 
separate problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 
38 C.F.R. § 4.14). 

The newest rating criteria, effective September 26, 2003, 
provide for rating the veteran's low back disability under 
criteria contained in the General Rating Formula for Diseases 
and Injuries of the Spine as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  Under 
the revised criteria a 100 percent 
scheduler evaluation is assigned if there 
is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is assigned 
if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent 
rating is assigned if there is 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2006).

The changes of September 26, 2003, left intact the criteria 
for rating intervertebral disc disease, but renumbered the 
diagnostic code for that disability from 5293 to 5243.  Of 
course, the General Rating Formula provides new criteria for 
rating the orthopedic component of intervertebral disc 
disease.

Because 40 percent is the maximum rating offered under the 
criteria of Diagnostic Code 5295, the Board need not discuss 
those rating criteria further.  The Board need discuss only 
Diagnostic Codes 5293 and 5243 and a combined rating under 
Diagnostic Codes 5292-8520, because these diagnostic codes 
offer ratings greater than the 40 percent already assigned.  

The service-connected lumbar spine disability has been 
manifested throughout the appeal period by signs and symptoms 
such as decreased lumbar lordosis, symmetric bilateral lumbar 
muscle spasm, lumbar tenderness to palpation, reported 
continuous back pain requiring a day of bed rest per week 
(although not, apparently, physician prescribed), bilateral 
positive straight leg raising test at 45 degrees, continuous 
back pain, decreased sensation in the posterior thighs and 
calves in S1 dermatome distribution.  Thoracolumbar range of 
motion was to 60 degrees of flexion out of a possible 90 
degrees; to 20 degrees of extension out of a possible 30 
degrees, to 20 degrees of lateral bending out of a possible 
30 degrees, and to 15 degrees of rotation out of a normal 30 
degrees.  Lower extremity strength was full.  A VA physician 
found likely additional functional impairment from increased 
weakness, fatigability, and incoordination and a private 
osteopath restricted the veteran from lifting more than 20 
pounds.  

The veteran has testified before the undersigned in October 
2004 that he takes various pain medications for back pain and 
that it even precludes sleeping in a bed.  He went to the VA 
emergency room for a Demerol(r) injection six times this year.  
He appeared at the hearing in a wheel chair, which he 
testified he needed because of his back disability.   

Comparing those symptoms to the criteria of Diagnostic Code 
5293 (effective prior to September 23, 2002), the Board finds 
that the criteria for a 60 percent rating are more nearly 
approximated.  Intervertebral disc syndrome appears to be 
pronounced and characteristic sciatic neuropathy is shown.  
Such symptoms include constant back pain, significant muscle 
spasm, as well as sensory deficits with little, if any, 
relief.  The Board finds that the criteria of a 60 percent 
rating under Diagnostic Code 5293 are more nearly 
approximated throughout the appeal period.  

Under the revised version of Diagnostic Code 5293, and the 
recoded version of that diagnostic code, the maximum rating 
that is offered based on incapacitating attacks is 60 
percent.  Because a 60 percent rating is warranted under the 
prior Diagnostic Code 5293, however, and because the maximum 
rating available for incapacitating attacks is also 60 
percent, the veteran would not receive a higher rating by 
considering his incapacitating attacks. 

Considering a lumbar spine rating on the basis of the 
combined neurologic and orthopedic effects of degenerative 
disc disease, no version of the rating criteria provides for 
more than a 40 percent rating for limitation of motion.  A 
higher rating would require ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet App 
524 (1999) (citing Dorland's Illustrated Medical Dictionary 
(28TH Ed. 1994) at 86.).

Because the veteran has diffuse pain in the back, it can be 
construed to be pain throughout the range of motion and this 
limitation can be classified as "severe" under the old 
criteria of Diagnostic Code 5292, or limitation of forward 
flexion to 30 degrees under the new criteria.  DeLuca v. 
Brown; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Because he can flex 
the spine, however, a rating for ankylosis is not warranted.

The July 2005 VA examination report describes the loss of 
deep tendon reflexes at the Achilles heels and decreased 
sensation in the bilateral posterior thighs and calves in S1 
dermatome distribution.  The examiner concluded that early 
bilateral S1 radiculopathy was shown.  The Board also notes 
that according to 38 C.F.R. § 4.59, "Sciatic neuritis is not 
uncommonly caused by arthritis of the spine."  The Board 
will therefore consider a rating or ratings for sciatica.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A  20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent evaluation 
requires severe incomplete paralysis with marked muscular 
atrophy.  An 80 percent evaluation requires complete 
paralysis.  38 C.F.R. § 4.124(a), Diagnostic Code 8520 
(2006).

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8520 (2006). 

Where the nerve impairment causes only sensory disturbance, 
as in this case, the disability is to be evaluated as mild 
or, at most, moderate; however, each rating is always for 
unilateral involvement.  For bilateral involvement, ratings 
must be combined and the bilateral factor added.  See 
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510 
(2006).

Accordingly, no more than a 10 percent rating is warranted 
for the neurologic impairment attributable to the back 
disability.  However, this 10 percent is for each leg and the 
bilateral factor is added.  Next, the Board must compare 
ratings to determine which rating is higher overall.   

The combined total of a 40 percent rating under Diagnostic 
Code 5292, plus separate 10 percent ratings under Diagnostic 
Code 8520 (see 38 C.F.R. § 4.25), plus the bilateral factor 
(see 38 C.F.R. § 4.26) is 52.9 percent.  The prior provisions 
of Diagnostic Code 5293 are therefore better for the veteran 
than are separate ratings for orthopedic and neurological 
impairments, because a 60 percent rating is greater than a 
52.9 percent rating. 

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  The claim of entitlement to a rating greater than 40 
percent for lumbar spine degenerative disc disease must be 
granted. 

Right Shoulder Impingement, Arthritis, and Scar

The veteran requested an increased rating for the right 
shoulder in December 2001.  He reported sharp, needle-like 
pain from the right shoulder to the arm.  He attributed arm 
pain and weakness to shoulder surgery.  The RO has rated the 
right shoulder 40 percent disabling from December 20, 2001, 
under Diagnostic Code 5010-8610.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006). 

Because Diagnostic Code 5010 requires a rating for limitation 
of motion and because the highest rating offered for 
limitation of motion has already been assigned, the Board 
need not consider this diagnostic code further.  

Under Diagnostic Code 8610, a 70 percent evaluation is 
warranted for complete paralysis on the major side with all 
shoulder and elbow movements lost or severely affected, but 
with hand and wrist movements not effected.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8610 (2006).  

Under Diagnostic Code 8510, incomplete severe paralysis of 
the major side warrants a 50 percent rating.  Incomplete 
moderate paralysis of the major side warrants a 40 percent 
rating.  Incomplete mild paralysis of either side warrants a 
20 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8510 
(2006).  

A June 2002 VA magnetic resonance imaging (MRI) showed mild 
tendinosis, but no frank tear.  An August 2003 VA orthopedic 
compensation examination report reflects that arthroscopy 
revealed subacromiom compression during active service.  
Currently the right shoulder was tender to palpation.  Range 
of motion was 4/5 of normal external rotation and abduction.  
Right arm elevation was to 100 degrees, compared to 145 
degrees on the left.  There was a positive impingement sign 
and a possible rotator cuff tear, but no muscle weakness. 

In June 2004, the veteran reported shoulder pain, arm pain, 
and grip strength decrease.  He could barely hold a cup of 
coffee in the right hand.  In October 2004, he testified 
before the undersigned Veterans Law Judge that difficulty in 
holding and gripping objects began after shoulder surgery in 
1996.  He testified that he was right-handed.

A July 2005 VA orthopedic examination report reflects a 
review of the relevant history of the right shoulder injury 
with unexplained right deltoid muscle pain.  In February 
2005, the veteran had undergone right shoulder decompression 
surgery.  During the July 2005 examination, he reported 
instability, giving away, and locking when raising the right 
arm above 90 degrees.  Right shoulder pain precluded driving 
a truck, which the veteran had done professionally, and he no 
longer worked.  During flare-ups of pain, the veteran 
reported additional limitation of motion, weakness, 
fatigability, and incoordination.  

The July 2005 VA examiner found no clinical evidence of prior 
dislocations in spite of the veteran's claim of instability.  
Right arm range of motion was to 90 degrees of abduction, 
limited by pain.  There was some muscle weakness, which was 
reported as 4/5 of full strength, which was further decreased 
after repeated lifting of a 2-pound dumbbell.  External 
rotation was to 60 degrees.  Three surgical scars were 
asymptomatic.  All muscles were strong and equal in bulk to 
the left.  X-rays showed mild degenerative joint disease of 
the right acromion.  No neurologic deficit was found and 
sensation in the arm and shoulder was intact.  Biceps and 
triceps reflexes were 2+ and symmetric.  

From the above, it is clear that the right shoulder 
disability is manifested by painful limitation of motion of 
the major arm with some weakness also noted.  Because the 
veteran can raise the arm to 90 degrees, however, his 
shoulder disability more nearly approximates the criteria of 
moderate incomplete paralysis.  Severe incomplete paralysis 
is not shown.  Thus, the criteria of a rating greater than 40 
percent are not more nearly approximated.   

Because the prior surgical scars of the right shoulder are 
not shown to be symptomatic, nor has the veteran so alleged, 
a compensable rating or ratings for these scars is not 
warranted.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The claim 
of entitlement to a disability rating greater than 40 percent 
for right shoulder disability must be denied. 

Knees 

The veteran requested an increased rating for both knees in 
December 2001.  He reported sharp pains in the knees that 
caused them to give out and caused him to stumble.  The RO 
has rated each knee 10 percent disabling during the entire 
appeal period under Diagnostic Code 5099-5014, for 
retropatellar femoral syndrome.

According to Diagnostic Code 5014, osteomalacia will be rated 
on limitation of motion of the affected parts, as arthritis, 
degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5014 
(2006).  Thus, the relevant question is whether limitation of 
motion or other knee disability warrants a rating higher than 
10 percent.  

In December 2001, the veteran reported that sharp pains 
caused his knees to give out.  

An August 2003 VA orthopedic compensation examination report 
reflects bilateral knee injuries during active service.  
Currently, both knees had full range of motion, no 
instability, effusion, swelling, or weakness.  The impression 
was bilateral patellofemoral pain syndrome.  The veteran 
reported constant bilateral knee pains that were worse after 
prolonged standing, walking, bending down, or sitting.  

In October 2004, the veteran testified before the undersigned 
Veterans Law Judge that the left knee had less flexibility.  
His spouse testified that the veteran could not do much yard 
work because of his knees.  The veteran further testified 
that he did not wear knee braces.

A July 2005 VA orthopedic examination report reflects right 
knee range of motion from zero to 100 degrees of active 
flexion and to 120 degrees of passive flexion.  Pain limited 
further motion.  There was no instability.  The examiner 
noted that X-rays showed degenerative joint disease.  The 
diagnosis was patellofemoral pain syndrome and degenerative 
joint disease.  There was additional functional limitation 
due to weakness.  

The left knee exhibited active range of motion from zero to 
110 degrees and passive range of motion from zero to 120 
degrees.  Pain limited further motion.  X-rays showed 
degenerative joint disease.  There was no instability.  The 
diagnosis was patellofemoral pain syndrome and degenerative 
joint disease.  Loss of strength after repetitive motion was 
noted.  

Thus, overall, each knee disability is manifested by painful 
limitation of motion with additional functional impairment 
due to weakness.  Comparing the manifestations to the rating 
criteria, it appears that even considering additional 
functional impairment due to weakness, the criteria for a 20 
percent rating for limitation of motion are not more nearly 
approximated.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claims.  Because the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); Gilbert, supra.  Entitlement to disability ratings 
greater than 10 percent for right knee disability and for 
left knee disability must be denied.    

Extraschedular Consideration

The Board finds the criteria for invoking the procedures for 
assignment of higher evaluations on an extra-schedular basis 
have not been met in the absence of competent medical 
evidence showing that the veteran's disabilities resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations); warranted frequent 
periods of hospitalization; or otherwise have rendered 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent schedular rating for hypertension is granted for 
the entire appeal period, subject to the laws and regulations 
governing the payment of monetary benefits.  

A 60 percent schedular rating for intervertebral disc 
syndrome of the lumbar spine is granted for the entire appeal 
period, subject to the laws and regulations governing the 
payment of monetary benefits.  

A schedular rating greater than 40 percent for right shoulder 
impingement syndrome, status post acromioplasty with scar, 
and degenerative arthritis, is denied.  

Entitlement to an increased rating for a right knee 
disability to include retropatellar femoral syndrome, 
currently rated 10 percent disabling, is denied.

Entitlement to an increased rating for a left knee disability 
to include retropatellar femoral syndrome, currently rated 10 
percent disabling, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


